Case ¢

3:21-cv-00142-DWD Document 31 Filed 03/05/21 Pagelof3 Page ID #237

 

Mme Neal e+ ol ea

Vv. Case nt Al -C-v-00 /92- OW)
watson C+ af

 

 

Mot. on +0 Proceed, Complain t

 

Now Comes Plaintiff Penetrus bliss ifforrarind this
Honora ble Court that © want 40 ecantinue %§ &%
artY do this Case Thave /n Juries cons, S fant
with clas iS the ComPlajratiEvidente of Similar
Conflo:nts bY me were SuAmitted aS evidente
with the oA Ginal Lilind of FAIS Case Pleas Move
bbe Ba Se Sor word Ws'+A pe OF GO. Plaintit£s

 

 

 

 

Lbresteuid Ble

 

 

Demetrvis flue
AE Pa |.

 

 

 

 

 

 

 
Bog RE rep ie | iL emi aera gre: Ne nee na Ni era om
(00 NotthSih Soop
Pel leville (ALI, b2Z220

 

( | So) strict Cor +Clek

 

Case 3:21-cv-00142-DWD Document 31 Filed 03/05/21 Page 2 of3 Page ID #238

ay Legal Mar|
. is
Case 3:21-cv-00142-DWD Document 31 Filed 03/05/21 Page 30f3 Page ID #239

Aj 5
a oe o=2
a) C35 re li Me
Betray oy oo a
lip © Ege
wa dl i] ws we 5
: a aro

© a> ae :

Bo = oc)
bij es a =a
fe 2
ae a

oy

Oo

”
